Citation Nr: 0113270	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for hemorrhoids.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for headaches.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hemorrhoids, headaches, or for a back 
disability.  These claims were previously denied in rating 
actions dated in June 1988 and May 1991, which were not 
appealed. 

In his March 1999 substantive appeal, the veteran requested a 
RO hearing.  In August 1999, a RO hearing was held, before a 
Hearing Officer. 


FINDINGS OF FACT

1.  A June 1988 rating decision disallowed claims of service 
connection for headaches, hemorrhoids, and a back disability. 
The veteran was notified of that decision in July 1988 and 
was advised of his right to appeal.  He did not appeal the 
decision as to any issue, and it became final.

2.  In March 1990, the veteran claimed service connection for 
hemorrhoids, headaches, and a back disability; these claims 
were denied in a May 1991 rating action in which the RO 
determined that new and material evidence had not been 
submitted with which to reopen these claims.  The veteran was 
informed of the denial of that claim in June 1991 and was 
advised of his right to appeal.  He did not appeal the 
decision, and it became final.

3.  The evidence introduced into the record since the May 
1991 rating decision is cumulative of evidence previously 
considered or does not bear directly and substantially upon 
the specific matters under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

The evidence submitted since the RO's final May 1991 rating 
decision is not new and material; thus, the veteran's claims 
of entitlement to service connection for hemorrhoids, 
headaches and for a low back disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for hemorrhoids, headaches, and a low back 
disorder.  In the interest of clarity, the Board will 
initially review generally applicable law and regulations, 
and discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet.App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet.App. 273 (1996).


New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally-denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 328 (1999).

The law has long been clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).



Factual Background

Evidence of record in May 1991

The relevant evidence of record at the time of the May 1991 
RO decision may be summarized as follows.  

In April 1977, the veteran filed a claim of entitlement to 
non-service-connected disability pension.

The record includes a certificate from the veteran's 
attending physician, dated in May 1977.  Therein, the doctor 
indicated that the veteran sustained injuries of the head and 
neck in December 1964 due to an automobile accident.  
Injuries to the neck and low back due to an accident in April 
1967 were also noted.  Another automobile accident in July 
1972 was also noted, as was an injury to the low back.  
Diagnoses of chronic lumbosacral syndrome, chronic 
labyrinthitis, and diabetes mellitus were made.  

A VA examination was conducted in July 1977.  Upon 
neuropsychiatric evaluation, the veteran complained of sharp 
pains in the back of his head, and occasional dizziness.  He 
reported that he first had begun suffering from headaches 
about three years previously.  A diagnosis of chronic, mild, 
anxiety reaction manifested by tension headaches was made.  
An ear, nose, and throat examination revealed no true 
labyrinthitis or vertigo.  The doctor opined that the 
veteran's headaches were of a vascular origin, probably 
involving the cerebral vessel.  The veteran also complained 
of pain and aching of the low back.  X-ray films revealed 
moderate narrowing of the L4-L5 interspace.  

In December 1977, the veteran was granted a permanent and 
total rating for pension purposes, as a result of non-
service-connected disabilities identified as diabetes 
mellitus, hypertension, and lumbosacral strain.



In June 1987, the veteran filed claims which included 
entitlement to service connection for headaches, hemorrhoids, 
and a low back disability.  Later in 1987, a search for the 
veteran's service medical records was undertaken, revealing 
that there were none on file at the National Personnel 
Records Center (NPRC), and that they were presumed to have 
been destroyed in a fire in 1973.  

A private medical statement from Dr. M. was provided for the 
record in April 1988, indicating that the veteran had been 
under care from 1955 through 1968 for medical conditions 
including hypertensive coronary disease, diabetes mellitus, 
and persistent headaches of undetermined origin.  

In May 1988, the veteran provided a statement indicating that 
he was injured during the summer of 1954, at which time he 
was a member of the US Army boxing team. He explained that, 
following a loss in a fight, he suffered from headaches, 
which had continued since that time.  

By rating action of June 1988, the RO denied entitlement to 
service connection for chronic headaches, hemorrhoids with 
difficult bowel movement, and for a low back injury.  The RO 
reasoned that service connection for these conditions could 
not be established based upon the evidence of record without 
resort to speculation.  The veteran was informed of that 
decision in July 1988, and did not appeal it.

In March 1990, the veteran and his representative filed 
claims of entitlement to service connection for arthritis (of 
the low back), a right hand injury, hemorrhoids, and 
headaches.  In conjunction with those claims, the veteran's 
representative requested that action be taken to search for 
the veteran's service medical records.  A second search for 
service medical records at the NPRC, conducted in August 
1990, yielded no records, nor was medical evidence obtained 
from other sources searched. 

VA medical records dated in 1989 and 1990 document that, in 
November 1989, the veteran underwent flexible sigmoidoscopy 
due to indications including a four-month history of rectal 
bleeding and a history of hemorrhoids.

A private medical statement was furnished by Dr. S. in 
November 1990.  Therein, it was noted that the veteran had a 
long history of head injuries related to his time in service 
in the 1950's.  It was also reported that the veteran had 
received treatment for headaches in the Phoenix, Arizona, 
area during the 1980's.  

In a statement submitted in December 1990, the veteran 
indicated that, while stationed in Germany during service in 
June 1954, he underwent surgery due to hemorrhoids.  He also 
indicated that he began experiencing severe headaches during 
service.

By rating action of May 1991, the RO determined that no new 
and material evidence had been submitted with which to reopen 
the claims of entitlement to service connection for 
arthritis, headaches, hemorrhoids, and a right hand injury.  
The RO informed the veteran that these claims remained 
denied, in correspondence dated in June 1991.  The veteran 
did not appeal that decision as to any of the issues decided.

Evidence added to the record since May 1991

In February 1998, the veteran filed to reopen the claims of 
entitlement to service connection for headaches, hemorrhoids, 
and a back disability.  He stated that, during service in 
1953, he sustained an injury to his head and back for which 
he was hospitalized in Germany, as well as being hospitalized 
due to hemorrhoids.  

In a decision by the RO dated in May 1998, the veteran was 
advised that his claims were previously denied in July 1988 
and in June 1991 because there was no evidence that these 
conditions were incurred in or aggravated by military 
service, and that, since he had failed to submit new and 
material evidence, these claims were not reopened, and 
remained denied. 


The veteran presented testimony at a hearing held at the RO 
in August 1999.  The veteran testified that he served in the 
United States Army from May 1953 until 1955, during which 
time he was a member of the boxing team for eight months.  He 
testified that he was knocked out in a fight, following which 
he experienced headaches for which he sought private 
treatment in 1956.  He also testified that he fell out of a 
truck while in Germany, injuring his back.  The veteran also 
indicated that he underwent surgery due to hemorrhoids during 
service, and that he still experienced hemorrhoids every once 
in a while for which he took over the counter medication.  
The veteran indicated that he was granted disability 
compensation from the Social Security Administration due to a 
low back disability and headaches, which he said he turned 
down because the level of compensation was too low.  (A copy 
of his application, unsigned and undated, was provided for 
the record.)

Several lay statements were also submitted for the record, 
attesting to the veteran long-term complaints of headaches, 
back problems, and hemorrhoids. 

The claims were denied by an RO Hearing Officer in January 
2000.  

Subsequently, VA medical records which were obtained reflect 
that, in April 1998, the veteran complained of headaches on 
and off.  An impression of episodic headaches was made.  
Headaches were also complained of in May 1999.  In August 
1999, the veteran complained of severe headaches and back 
pain.  X-ray films of the lumbar spine taken in August 1999 
revealed moderately severe degenerative disc disease and 
osteoarthritis.  

Analysis

Initially, the Board observes that recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).  Of significance in the present matter, is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Finality

In June 1988, the RO denied the veteran's claims of 
entitlement to service connection for hemorrhoids, headaches, 
and residuals of a low back injury.  The veteran was notified 
of that decision in a July 1988 letter from the RO.  No 
notice of disagreement or other correspondence was received 
from the veteran within the one-year period following the 
decision.  In March 1990, the veteran filed to reopen those 
claims.  By rating action of May 1991, the RO determined that 
no new and material evidence had been submitted with which to 
reopen the claims of entitlement to service connection for 
hemorrhoids, headaches, and a low back disability (claimed as 
arthritis).  The RO informed the veteran that the claims 
remained denied, in correspondence dated in June 1991.  The 
veteran did not appeal that decision.  

The veteran did not submit a timely NOD as to either the June 
1988 or May 1991 rating decisions; thus, those decisions 
became final.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.202, 
20.302, 20.1103 (2000); see also Evans, 9 Vet.App. at 285.  
Therefore, in order to reopen the veteran's claims, new and 
material evidence must be submitted.  See 38 U.S.C.A. §  
5108; 38 C.F.R. § 3.156; Hodge, supra.

New and material evidence

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  New 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis -- merits or otherwise) 
of the claim, and is not merely cumulative of other evidence 
that was then of record.  See Evans v. Brown, 9 Vet. App. 
273, 283-285 (1996).  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material. 

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369, 371 (1999) (per curiam).  As noted 
above, under the precedent decision of the Court in the Evans 
case, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's May 
1991 decision.

Discussion

The basis for the RO's denial of the veteran's claims in 1988 
and 1991 was that there was insufficient evidence to 
establish, without resort to speculation, that the claimed 
disabilities were incurred or aggravated in service.  The 
Board points out that the service medical records in this 
case are unavailable because they were apparently destroyed 
in a fire at the NPRC.  We are mindful that, in a case such 
as this, where service medical records have been lost, there 
is a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet.App. 401, 406 (1991).  The RO conducted an 
alternate search for the veteran's service medical records, 
which included searching records from the Office of the 
Surgeon General.  Unfortunately, no pertinent medical 
information was obtained from those alternative sources.

Essentially, the evidence submitted since the RO's May 1991 
rating action consists of the veteran's hearing testimony, 
several lay statements on his behalf,  and post-service 
medical records.  

The testimony and statements from the veteran regarding his 
opinion that his headaches, hemorrhoids, and low back 
problems are etiologically related to service cannot be 
considered of any probative value.  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, and we have no reason to 
doubt his account of what occurred in service, a lay person 
may not offer evidence that requires medical knowledge.  See 
Nici v. Brown, 9 Vet.App. 494 (1996) citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also Spalding v. Brown, 
10 Vet.App. 6 (1997).  Further, the Board finds that the 
testimony and statements made by the veteran regarding the 
history of his headaches, the onset of which he traces to a 
boxing match during service, are essentially a repetition of 
contentions made by him when his claim was earlier denied, 
and that they are not new evidence.  See Reid v. Derwinski, 2 
Vet.App. 312 (1992).

For this same reason, the lay statements provided by various 
people, attesting to the veteran's long term complaints and 
problems related to headaches, hemorrhoids, and a low back 
disability and in essence linking these conditions to service 
are not new and material.  Again, a lay person may not offer 
evidence that requires medical knowledge.  See Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Further, the Board finds that statements made by these 
sources are essentially a repetition of the same contentions 
made by the veteran.  

The Board acknowledges that the medical records submitted 
since the 1991 decision, consisting of records dated in 1998 
and 1999 documenting the veteran's complaints of headaches 
and low back problems, are "new," in the sense that they 
were not of record at the time the decision was issued.  
However, they do not constitute "new" evidence for the 
purposes of 38 U.S.C.A. § 5108, because they are essentially 
cumulative of evidence previously considered by the RO.  
Those records merely document that the veteran continues to 
complain of these conditions, and that he attributes those 
problems to service.  The records are not material evidence, 
because they do not provide credible medical findings that 
the veteran's claimed conditions were incurred in service.

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for headaches, hemorrhoids, 
and a low back disability, the claims may not be reopened.


ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for headaches, 
hemorrhoids, and a low back disability are not reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

